DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11 and 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhen (CN102818193B) in view of Ma et al. (US20200320939A1) and Li et al. (US20170227704A1).

Regarding claim 1, Zhen discloses:
1. A direct-type backlight module, comprising a back plate (1), an optical assembly (5,6), and a middle frame (2) arranged on a front face of the back plate (fig 2) and located at a periphery of the optical assembly (fig 2), wherein further comprising: a LED lamp panel (11) arranged between the back plate and the optical assembly (fig 2); and the optical assembly connects to the middle frame (fig 2).

Zhen does not appear to disclose:
- a thermally conductive pad
- that the LED lamp panel is a Mini LED lamp
- the thermally conductive pad connects to the back plate, the Mini LED lamp panel connects to the thermally conductive pad, and the optical assembly connects to the middle frame while contacting with the Mini LED lamp panel to reduce a thickness of the direct-type backlight module,
- a plurality of core modules disposed at a back of the back plate, wherein the back plate has a plurality of pillars arranged, and the pillars separate the core modules from the back plate,
and wherein a bottom of a back surface of the back plate has a reinforcement beam arranged, the reinforcement beam comprises two cross beams and a plurality of longitudinal beams connecting to the two cross beams, and the cross beams and the longitudinal beams are in contact with the back plate to strengthen strength of the back plate.
Ma discloses a liquid crystal display (description, paragraphs [0027] - [0032], and figure 1), comprising a mini LED planar light source for providing backlight for a display panel 2, wherein the mini LED planar light source comprises a mini LED substrate 11, mini LED chips 12, a fluorescent film 13 covering the mini LED chips 12, and an optical film group 15. The fluorescent film and the optical film group correspond to the optical assembly of the present application. The optical assembly is in contact with a mini LED lamp (fig 1), thereby reducing an optical distance and reducing the thickness of a module. Ma provides the motivation that a mini LED lamp plate is used, and is in contact with the optical assembly in order to reduce the thickness of the display. Providing a heat dissipation sheet between an LED lamp plate and a backplate to facilitate heat dissipation is a conventional technical means in the art. 
Further, core modules and separating pillars were conventional  in the art before the effective filing date of the invention. It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use core modules separated from the backplate by pillars in order to provide common features to displays such as input/output ports.
Li teaches a black plate (11, fig 1) and a bottom of a back surface of the back plate has a reinforcement beam arranged (fig 1, 12), the reinforcement beam comprises two cross beams (12) and a plurality of longitudinal beams (12a) connecting to the two cross beams, and the cross beams and the longitudinal beams are in contact with the back plate (fig 2 par 28-33), to strengthen strength of the back plate. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the reinforcement member of Li in order to strengthen the back plate as it became thinner (par 5).
Therefore, on the basis of Zhen combined with Ma, Li and common general knowledge, it would have been obvious to one having ordinary skill in the art to arrive at the limitations of claim 1 before the effective filing date of the invention.

Regarding claim 8, Zhen discloses:
8. A display, wherein comprising a direct-type backlight module and an LCD screen (abstract), the direct-type backlight module comprises a back plate (1), an optical assembly (5,6), and a middle frame (2) arranged on a front face of the back plate (fig 2) and located at a periphery of the optical assembly (fig 2), wherein further comprising: a LED lamp panel (11) arranged between the back plate and the optical assembly (fig 2); and the optical assembly connects to the middle frame (fig 2).

Zhen does not appear to disclose:
- a thermally conductive pad
- that the LED lamp panel is a Mini LED lamp
- the thermally conductive pad connects to the back plate, the Mini LED lamp panel connects to the thermally conductive pad, and the optical assembly connects to the middle frame while contacting with the Mini LED lamp panel to reduce a thickness of the direct-type backlight module,
- a plurality of core modules disposed at a back of the back plate, wherein the back plate has a plurality of pillars arranged, and the pillars separate the core modules from the back plate,
and wherein a bottom of a back surface of the back plate has a reinforcement beam arranged, the reinforcement beam comprises two cross beams and a plurality of longitudinal beams connecting to the two cross beams, and the cross beams and the longitudinal beams are in contact with the back plate to strengthen strength of the back plate.
Ma discloses a liquid crystal display (description, paragraphs [0027] - [0032], and figure 1), comprising a mini LED planar light source for providing backlight for a display panel 2, wherein the mini LED planar light source comprises a mini LED substrate 11, mini LED chips 12, a fluorescent film 13 covering the mini LED chips 12, and an optical film group 15. The fluorescent film and the optical film group correspond to the optical assembly of the present application. The optical assembly is in contact with a mini LED lamp (fig 1), thereby reducing an optical distance and reducing the thickness of a module. Ma provides the motivation that a mini LED lamp plate is used, and is in contact with the optical assembly in order to reduce the thickness of the display. Providing a heat dissipation sheet between an LED lamp plate and a backplate to facilitate heat dissipation is a conventional technical means in the art. 
Further, core modules and separating pillars were conventional  in the art before the effective filing date of the invention. It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use core modules separated from the backplate by pillars in order to provide common features to displays such as input/output ports.
Li teaches a black plate (11, fig 1) and a bottom of a back surface of the back plate has a reinforcement beam arranged (fig 1, 12), the reinforcement beam comprises two cross beams (12) and a plurality of longitudinal beams (12a) connecting to the two cross beams, and the cross beams and the longitudinal beams are in contact with the back plate (fig 2 par 28-33), to strengthen strength of the back plate. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the reinforcement member of Li in order to strengthen the back plate as it became thinner (par 5).
Therefore, on the basis of Zhen combined with Ma, Li and common general knowledge, it would have been obvious to one having ordinary skill in the art to arrive at the limitations of claim 1 before the effective filing date of the invention.

Regarding claim 2, modified Zhen discloses:
2. The direct-type backlight module according to claim 1, wherein the Mini LED lamp panel comprising: a mounting board (11) and a plurality of Mini LED lamps (12);
the Mini LED lamps are arranged in a matrix on a side of the mounting board facing the optical assembly (fig 1, Ma).

Regarding claim 9, modified Zhen discloses:
9. The display according to claim 8, wherein the Mini LED lamp panel comprising: a mounting board (11) and a plurality of Mini LED lamps (12);
the Mini LED lamps are arranged in a matrix on a side of the mounting board facing the optical assembly (fig 1, Ma).

Regarding claim 3, modified Zhen discloses:
3. The direct-type backlight module according to claim 2, but not wherein a side of the mounting board facing the thermally conductive pad has a plurality of sockets arranged, the thermally conductive pad has a socket hole arranged for the sockets to pass through.
However, sockets and socket holes were well-known electrical designs in the art of direct-type backlights before the effective filing date of the invention in order to power the LEDs.

Regarding claim 11, modified Zhen discloses:
11. The display according to claim 9, but not wherein a side of the mounting board facing the thermally conductive pad has a plurality of sockets arranged, the thermally conductive pad has a socket hole arranged for the sockets to pass through.
However, sockets and socket holes were well-known electrical designs in the art of direct-type backlights before the effective filing date of the invention in order to power the LEDs.

Regarding claim 4, modified Zhen discloses:
4. The direct-type backlight module according to claim 2, but not wherein the mounting board and the thermally conductive pad are connected by a thermal conductive glue.
However, thermally conductive adhesive was well-known in the in order to enhance the heat dissipation. 

Regarding claim 10, modified Zhen discloses:
10. The display according to claim 9, but not wherein the mounting board and the thermally conductive pad are connected by a thermal conductive glue.
However, thermally conductive adhesive was well-known in the in order to enhance the heat dissipation. 

	

Regarding claim 14, modified Zhen discloses:
14. The display according to claim 8, but not wherein the back of the back plate has a back shell arranged, and the core modules locate inside the back shell.

However, back shells were conventional  in the art before the effective filing date of the invention. It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a back shell and to locate the core modules inside the back shell in order to protect the core modules.
	


Regarding claim 16, modified Zhen discloses:
16. The display according to claim 8, but not wherein the core modules connect electronically to the Mini LED lamps through the sockets; the back plate has a wiring hole arranged, and a plurality of wires connecting to the core modules may pass through the wiring hole and the socket hole in turn and connect to the sockets.
However, sockets and socket holes were well-known electrical designs in the art of direct-type backlights before the effective filing date of the invention in order to power the LEDs.
Regarding claim 17, modified Zhen discloses:
17. The display according to claim 8, wherein the middle frame has an LCD screen arranged on, and the LCD screen locates on a side of the optical assembly away from the back plate (equivalent to 7, see abstract, Zhen).

Regarding claim 18, modified Zhen discloses:
18. The display according to claim 17, wherein the middle frame comprises:
an upper middle frame, a lower middle frame, a left middle frame, a right middle frame (fig 2, Zhen), a rear pressing plate (8, Zhen) and a front pressing plate (8, Zhen, fig 2).

Regarding claim 19, modified Zhen discloses:
19. The display according to claim 18, wherein a top edge, a left edge, and a right edge of the LCD screen are connected to the upper middle frame, the left middle frame, and the right middle frame respectively (Fig 3, Zhen).


Regarding claim 20, modified Zhen discloses:
20. The display according to claim 18, wherein a bottom edge of the LCD screen is fixed between the rear pressing plate and the front pressing plate (fig 2-3).  
 
 
Claims 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhen, Ma et al., and Li et al., as applied above and in further view of Zhicheng (CN204964946U).
Regarding claim 5, modified Zhen discloses:
5. The direct-type backlight module according to claim 1, but not wherein a top surface of the optical assembly has a plurality of hanging parts arranged, and
the middle frame has a plurality of hooks adapting to the hanging parts arranged.
Zhicheng (description, paragraphs [0025] and [0026], and figures 3-5) discloses providing lugs on a diffusion film, such that same is fixed on columns on a backplate. Zhicheng provides the motivation to use lugs to fix an optical assembly. Fixing the optical assembly on a middle frame or a backplate is a conventional design.

Regarding claim 6, modified Zhen discloses:
6. The direct-type backlight module according to claim 5, wherein the optical assembly comprises a diffuser plate (5, Zhen) and an optical film (6, Zhen); the diffuser plate has a face-to-face contact with the Mini LED lamp panel (fig 1, par 30 Ma).
Modified Zhen does not appear to disclose the optical film connects to the hanging parts.
Zhicheng (description, paragraphs [0025] and [0026], and figures 3-5) discloses providing lugs on a diffusion film, such that same is fixed on columns on a backplate. Zhicheng provides the motivation to use lugs to fix an optical assembly. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to connect the optical film to hanging parts.

Regarding claim 12, modified Zhen discloses:
12. The display according to claim 8, but not wherein a top surface of the optical assembly has a plurality of hanging parts arranged, and
the middle frame has a plurality of hooks adapting to the hanging parts arranged.
Zhicheng (description, paragraphs [0025] and [0026], and figures 3-5) discloses providing lugs on a diffusion film, such that same is fixed on columns on a backplate. Zhicheng provides the motivation to use lugs to fix an optical assembly. Fixing the optical assembly on a middle frame or a backplate is a conventional design.

Regarding claim 13, modified Zhen discloses:
13. The display according to claim 8, wherein the optical assembly comprises a diffuser plate (5, Zhen) and an optical film (6, Zhen); the diffuser plate is in direct contact with the Mini LED lamp panel (fig 1, par 30 Ma).
Modified Zhen does not appear to disclose the optical film connects to the hanging parts.
Zhicheng (description, paragraphs [0025] and [0026], and figures 3-5) discloses providing lugs on a diffusion film, such that same is fixed on columns on a backplate. Zhicheng provides the motivation to use lugs to fix an optical assembly. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to connect the optical film to hanging parts.
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Ma may have a different reason for the optical assembly contacted the Mini LED panel, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Examiner further notes that Zhen is relied upon to teach that the optical assembly connects to the middle frame.
Regarding Applicant’s argument that none of the cited references discloses the limitation “a bottom of a back surface of the back plate has a reinforcement beam arranged, the reinforcement beam comprises two cross beams and a plurality of longitudinal beams connecting to the two cross beams, and the cross beams and the longitudinal beams are in contact with the back plate to strengthen strength of the back plate”, Examiner agrees as noted in the final office action. However, also as noted, reinforcement members on the back of the back plate are well-known in the art. Examiner has now cited Li, one of many references that teaches reinforcement members on the rear of the back plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875